UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05740) Exact name of registrant as specified in charter:	Putnam Managed Municipal Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	November 1, 2015 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Managed Municipal Income Trust Annual report 10 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Terms and definitions 12 Other information for shareholders 13 Important notice regarding Putnam’s privacy policy 14 Summary of dividend reinvestment plans 15 Trustee approval of management contract 17 Financial statements 21 Federal tax information 53 Shareholder meeting results 54 About the Trustees 55 Officers 57 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees December 16, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See below and pages 10–11 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/16. See above and pages 10–11 for additional fund performance information. Index descriptions can be found on page 12. 4 Managed Municipal Income Trust Paul has a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. In addition to Paul Drury, your fund is managed by Thalia Meehan, CFA. Paul, how was the market environment for municipal bonds during the 12 - month reporting period ended October31, 2016? Municipal bonds enjoyed solid performance, benefiting from falling U.S. Treasury, municipal, and global interest rates and, in some cases, negative yields on non-U.S. sovereign bonds. Negative yields, in particular, motivated many income-oriented investors to look beyond more traditional fixed-income investments. As such, international buyers and banking institutions have been drawn to the attractive yields offered by U.S. municipal bonds, joining the more traditional base of tax-averse investors. Demand for the asset class also increased when investors sought refuge during periods of heightened market volatility, as we saw immediately after the United Kingdom’s surprise decision to leave the European Union in June 2016. This strong demand helped to support prices for much of the reporting period. However, municipal bond performance moderated in the final weeks of the reporting period. As the fall months came into focus, uncertainty around the U.S. presidential election and the increasing likelihood that the Federal Reserve would raise interest rates before the end of 2016 created some headwinds for the asset class. Managed Municipal Income Trust 5 Credit qualities are shown as a percentage of the fund’s net assets (common and preferred shares) as of 10/31/16. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Top ten state allocations are shown as a percentage of the fund’s net assets (common and preferred shares) as of 10/31/16. Investments in Puerto Rico represented 0.5% of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the differing treatment of interest accruals, the floating rate portion of tender option bonds, derivative securities, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Managed Municipal Income Trust After beginning the process of normalizing interest rates in December2015, the Fed held its benchmark federal funds rate steady for the balance of the reporting period. The Fed’s more dovish stance, which often reflected concern about the risks that global developments posed for the U.S. economy, generally supported municipal bond prices as well, in our view. For the 12-month reporting period ended October31, 2016, the Bloomberg Barclays Municipal Bond Index [the fund’s benchmark index] returned 4.06%, outperforming the BofA Merrill Lynch U.S. 3-Month Treasury Bill Index, which returned 0.31%. Against this backdrop, higher-yielding, lower-rated municipal bonds outperformed lower-yielding, higher-rated municipal bonds. Municipal bonds with longer maturities outperformed those with shorter maturities. How did the fund perform for the period? For the 12months ended October31, 2016, the fund delivered positive absolute performance that outperformed its benchmark index but underperformed its Lipper peer group average. How would you characterize the supply/demand picture at period - end? The supply/demand [technical] backdrop for municipal bonds weakened in the third calendar quarter of 2016 compared with the preceding quarters, resulting in a more neutral technical picture overall, in our view. Fund inflows, a measure of investor demand, continued into the asset class, but at a slower pace. Despite the slowed pace of demand toward the end of the reporting period, the record amount of inflows through October31, 2016, represented the largest year-to-date inflow during the past 25 years. Meanwhile, municipal bond issuance swelled to 30-year records in August, September, and October, with October representing the largest issuance month ever. The increased issuance put the asset class on pace to surpass the $400 billion mark in 2016 and even exceed 2015’s $404 billion — one of the largest amounts on record for one year. What contributed to the rise in municipal bond issuance? Tax-exempt municipal bonds have long been a vital and effective tool for financing public projects such as roads, schools, and hospitals. With attention increasingly turning to the aging infrastructure in this country, cash-strapped state and local governments have turned to the municipal bond market to fund these projects. Issuance in the health-care and utilities sectors has been especially strong. Another factor contributing to the spike in issuance was the decision by many issuers to move up their municipal bond offerings ahead of the presidential election and a potential year-end interest-rate hike by the Fed. Given the scale of recent issuance, we were pleasantly surprised to see how well the municipal bond market held up amid the slight technical imbalance. What was your investment approach in this environment? Given the market backdrop, many of our investment themes remained in place. They included duration positioning, or interest-rate sensitivity, that was slightly below the median of the Lipper peer group; overweight exposure, relative to the benchmark index, to municipal bonds rated BBB; a preference for higher-education, essential service utilities, and continuing-care retirement community bonds relative to the Lipper group; and an underweight position in Puerto Rico-based issuers relative to the fund’s Lipper peers. Managed Municipal Income Trust 7 We did not expect municipal credit spreads [the difference in yield between higher- and lower-quality municipal bonds] to widen by a large margin in the near term, nor did we believe that spreads would tighten much, as they remained close to their lowest point since the onset of the credit crisis. In our opinion, downside risks included flows to municipal bonds turning decidedly negative or interest rates spiking higher. At the end of the reporting period, we maintained a generally neutral duration position and a somewhat higher cash allocation to help insulate the portfolio from any market pressure should the Fed move to raise short-term rates before year-end. The fund reduced its dividend rate during the reporting period. What led to that decision? Your fund has maintained a stable dividend since July2014. However, the lower yields on municipal bonds held in the fund translated into less income earned in the portfolio given the low interest-rate environment. Accordingly, the fund’s monthly dividend rate declined from $0.0363 to $0.0337 in November2016. What is your outlook for the Fed’s rate policy in the coming months? On several occasions, the central bank stated that it is predisposed to delaying further rate hikes until stronger evidence of U.S. economic growth materializes, especially in light of second-quarter gross domestic product [GDP] that was weaker than expected. However, as the third quarter of 2016 progressed, some members of the Fed’s interest-rate-setting committee voiced disagreement with the decision to keep interest rates low as a way to boost the U.S. economy. With the labor market tightening, the dissenters argued that the time had come for modest gradual increases in interest rates to best promote a more sustainable and balanced economic recovery. Following the Fed’s September meeting, Chair Janet Yellen acknowledged that U.S. growth appeared stronger and that she expected one interest-rate increase this year if the job market continued to improve and no new macroeconomic risks materialized. Economic data continued to beat expectations in October, led by the third-quarter GDP, which This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets (common and preferred shares). Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Managed Municipal Income Trust was revised up to 3.2%. As such, many Fed observers were looking to the December policy meeting — after the presidential election —for the Fed to act on interest rates. With the likelihood of a second rate hike in a decade increasing, municipal bonds closely tracked Treasuries in the closing weeks of the reporting period, with yields adjusting higher. As 2016 comes to a close, the technical picture may have weakened slightly, but we still view the asset class as fairly valued. With the markets anticipating issuance to taper off in December and early 2017, we expect that we may see technicals coming into a more attractive balance near term. Even if returns should continue to moderate, we believe that the $3.8 trillion tax-free municipal bond market, with its relatively stable credit fundamentals and low default rate, is on solid footing and represents a high-quality investment option for income-oriented investors. Thank you, Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Managed Municipal Income Trust 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 10/31/16 Annual average Life of fund Annual Annual Annual (since 2/24/89) 10 years average 5 years average 3 years average 1 year NAV 6.67% 78.12% 5.94% 46.59% 7.95% 30.51% 9.28% 7.20% Market price 6.17 87.04 6.46 35.13 6.21 33.79 10.19 8.38 Bloomberg Barclays Municipal Bond Index 6.08 56.37 4.57 23.66 4.34 15.41 4.89 4.06 Lipper High Yield Municipal Debt Funds (closed-end) category average * 5.96 77.51 5.88 50.46 8.49 30.05 9.14 7.37 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared with fund performance at net asset value. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/16, there were 11, 11, 11, 11, and 6 funds, respectively, in this Lipper category. Performance includes the deduction of management fees and administrative expenses. 10 Managed Municipal Income Trust Fund price and distribution information For the 12-month period ended 10/31/16 Distributions — common shares Number 12 Income 1 $0.4356 Capital gains 2 — Total Series A Series C Distributions — preferred shares (245 shares) (1,980 shares) Income 1 $526.28 $261.44 Capital gains 2 — — Total Share value — common shares NAV Market price 10/31/15 $7.97 $7.30 10/31/16 8.10 7.48 Current dividend rate (end of period) NAV Market price Current dividend rate 3 5.38% 5.82% Taxable equivalent 4 9.51 10.28 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 43.40% federal tax rate for 2016. Results for investors subject to lower tax rates would not be as advantageous. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Annual average Life of fund Annual Annual Annual (since 2/24/89) 10 years average 5 years average 3 years average 1 year NAV 6.74% 82.01% 6.17% 48.72% 8.26% 33.41% 10.08% 9.75% Market price 6.42 101.89 7.28 45.31 7.76 39.76 11.81 17.92 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Managed Municipal Income Trust 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Managed Municipal Income Trust Other information for shareholders Important notice regarding share repurchase program In September 2016, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2016, up to 10% of the fund’s common shares outstanding as of October 7, 2016. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2016, Putnam employees had approximately $492,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Managed Municipal Income Trust 13 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 14Managed Municipal Income Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will Managed Municipal Income Trust 15 be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 16 Managed Municipal Income Trust Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions Managed Municipal Income Trust 17 may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees 18 Managed Municipal Income Trust considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-­year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper High Yield Municipal Debt Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 11, 11 and 11 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-­driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under Managed Municipal Income Trust 19 the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. 20Managed Municipal Income Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Managed Municipal Income Trust21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Managed Municipal Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Managed Municipal Income Trust (the fund), including the fund’s portfolio, as of October 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Managed Municipal Income Trust as of October 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 16, 2016 22 Managed Municipal Income Trust The fund’s portfolio 10/31/16 Key to holding’s abbreviations ABAG Association Of Bay Area Governments G.O. Bonds General Obligation Bonds AGM Assured Guaranty Municipal Corporation GNMA Coll . Government National Mortgage Association Collateralized AMBAC AMBAC Indemnity Corporation NATL National Public Finance Guarantee Corp. BAM Build America Mutual SGI Syncora Guarantee, Inc. COP Certificates of Participation U.S. Govt. Coll. U.S. Government Collateralized FGIC Financial Guaranty Insurance Company VRDN Variable Rate Demand Notes, which are floating- FHLMC Coll. Federal Home Loan Mortgage rate securities with long-term maturities that carry Corporation Collateralized coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the FNMA Coll. Federal National Mortgage current interest rate at the close of the reporting period. Association Collateralized FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period MUNICIPAL BONDS AND NOTES (127.6%)* Rating** Principal amount Value Alabama (1.8%) Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 6.75%, 2/1/29 Ba1 $1,100,000 $1,183,853 Jefferson Cnty., Swr. Rev. Bonds Ser. D, 6.50%, 10/1/53 BBB– 500,000 616,305 zero%, 10/1/46 BBB– 3,950,000 3,095,111 Lower AL Gas Dist. Rev. Bonds (Gas Project), Ser. A, 5.00%, 9/1/46 A3 1,450,000 1,813,109 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6.25%, 11/1/33 BBB 1,000,000 1,141,740 Arizona (4.4%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.) Ser. A, 7.625%, 12/1/29 (escrow) F D/P 1,800,000 5,380 7.25%, 12/1/19 (escrow) F D/P 1,000,000 2,989 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5.125%, 10/1/32 A3 2,000,000 2,173,500 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7.25%, 2/1/40 Baa1 2,200,000 2,477,574 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6.00%, 7/1/32 BB/F 200,000 217,820 (Choice Academies, Inc.), 5.625%, 9/1/42 BB+ 315,000 330,170 (Choice Academies, Inc.), 5.375%, 9/1/32 BB+ 675,000 712,010 (Great Hearts Academies), 5.00%, 7/1/44 BBB– 1,700,000 1,895,381 (Choice Academies, Inc.), 4.875%, 9/1/22 BB+ 795,000 860,421 Phoenix, Indl. Dev. Auth. Ed. 144A Rev. Bonds (BASIS Schools, Inc.) Ser. A, 5.00%, 7/1/46 BB 250,000 262,530 5.00%, 7/1/35 BB 900,000 961,884 Ser. A, 5.00%, 7/1/35 BB 600,000 649,458 Managed Municipal Income Trust 23 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Arizona cont. Salt Verde, Fin. Corp. Gas Rev. Bonds 5.50%, 12/1/29 Baa1 $2,000,000 $2,498,100 5.00%, 12/1/37 Baa1 2,000,000 2,404,440 5.00%, 12/1/32 Baa1 570,000 679,873 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6.25%, 12/1/42 BB–/P 1,000,000 1,077,200 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med.) 5.00%, 8/1/36 Baa1 200,000 224,754 5.00%, 8/1/34 Baa1 200,000 225,460 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5.00%, 3/1/32 BB+ 1,000,000 1,033,080 Yavapai Cnty., Indl. Dev. Ed. Auth. 144A Rev. Bonds, Ser. A, 5.00%, 9/1/34 BB+ 500,000 516,120 Arkansas (0.2%) Arkadelphia, Pub. Ed. Fac. Board Rev. Bonds (Ouachita Baptist U.), 6.00%, 3/1/33 (Prerefunded 3/1/18) BB+/P 840,000 896,524 California (13.3%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), 6.00%, 7/1/31 BBB+/F 660,000 764,478 (O’Connor Woods), 5.00%, 1/1/33 AA– 600,000 706,470 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5.25%, 2/1/37 A– 650,000 655,616 CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6.125%, 6/1/30 Baa1 1,000,000 1,145,450 (Emerson College), 6.00%, 1/1/42 Baa1 1,000,000 1,170,030 (Cmnty. Med. Ctrs.), Ser. A, 5.00%, 2/1/40 A– 750,000 846,533 CA School Fin. Auth. Rev. Bonds (2023 Union, LLC), Ser. A, 6.00%, 7/1/33 BBB 465,000 531,142 CA State G.O. Bonds 6.50%, 4/1/33 Aa3 4,000,000 4,523,800 5.00%, 4/1/42 Aa3 2,000,000 2,310,680 CA State Muni. Fin. Auth. Charter School Rev. Bonds (Partnerships Uplift Cmnty.), Ser. A, 5.00%, 8/1/32 BB 665,000 704,036 CA State Poll. Control Fin. Auth. Rev. Bonds (Wtr. Furnishing), 5.00%, 11/21/45 Baa3 2,000,000 2,225,480 (Pacific Gas & Electric Corp.), Class D, FGIC, 4.75%, 12/1/23 A3 2,500,000 2,551,075 CA State Pub. Wks. Board Rev. Bonds (Dept. of Forestry & Fire), Ser. E, 5.00%, 11/1/32 A1 1,250,000 1,296,188 (Capital Projects), Ser. A, 5.00%, 4/1/29 A1 2,000,000 2,338,660 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8%, 4/1/30 BBB+ 540,000 541,733 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Terraces at San Joaquin Gardens), Ser. A, 6.00%, 10/1/47 BB/P 1,345,000 1,499,541 (American Baptist Homes West), 5.75%, 10/1/25 BBB+/F 3,000,000 3,359,070 (U. CA Irvine E. Campus Apts. Phase 1), 5.375%, 5/15/38 Baa1 1,000,000 1,136,730 24 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value California cont. CA Statewide Cmnty. Dev. Auth. Rev. Bonds (899 Charleston, LLC), Ser. A, 5.25%, 11/1/44 BB/P $450,000 $502,839 (U. CA Irvine E. Campus Apts. Phase 1), 5.125%, 5/15/31 Baa1 2,250,000 2,583,788 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds (Sr. Lien), Ser. A, 5.00%, 9/1/28 A– 380,000 452,941 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A, 6.00%, 1/15/53 BBB– 1,500,000 1,784,025 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-2, 5.30%, 6/1/37 B3 1,000,000 1,008,590 Ser. A-1, 5.125%, 6/1/47 B3 3,235,000 3,116,470 La Verne, COP (Brethren Hillcrest Homes), 5.00%, 5/15/36 BBB–/F 325,000 351,670 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), 5.00%, 5/15/30 AA 1,000,000 1,170,180 Los Angeles, Regl. Arpt. Impt. Corp. Lease Rev. Bonds (Laxfuel Corp.), 4.50%, 1/1/27 A 400,000 431,256 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6.50%, 11/1/39 BBB+ 750,000 1,040,033 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds (Election of 2012), 6.625%, 8/1/38 Aa3 800,000 1,000,392 (Election of 2006), Ser. A, 5.50%, 8/1/32 Aa3 500,000 604,770 Poway, Unified School Dist. Pub. Fin. Auth. Special Tax Bonds, 5.00%, 9/15/32 BBB 495,000 569,923 Rancho Cordova, Cmnty. Fac. Dist. Special Tax Bonds (Sunridge Anatolia), Ser. 03-1, 5.00%, 9/1/37 BBB–/P 350,000 381,878 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds, Ser. A, 5.00%, 5/1/30 A1 600,000 701,040 San Francisco City & Cnty., Redev. Agcy. Cmnty. Successor Special Tax Bonds (No. 6 Mission Bay Pub. Impts.), Ser. C, zero%, 8/1/43 BBB/P 2,000,000 465,100 (No. 6 Mission Bay Pub. Impts.), Ser. C, zero%, 8/1/38 BBB/P 2,000,000 629,920 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay South Redev.), Ser. D, 6.625%, 8/1/39 (Prerefunded 8/1/19) BBB+ 250,000 288,045 San Joaquin Hills, Trans. Corridor Agcy. Toll Road Rev. Bonds, Ser. A, 5.00%, 1/15/34 BBB– 920,000 1,060,061 Santaluz, Cmnty. Fac. Dist. No. 2 Special Tax Bonds (Impt. Area No. 1), Ser. A, 5.25%, 9/1/26 (Prerefunded 9/1/21) BBB+ 1,620,000 1,861,915 Sunnyvale, Special Tax Bonds (Cmnty. Fac. Dist. No. 1), 7.75%, 8/1/32 B+/P 835,000 837,647 Univ. of CA Rev. Bonds, Ser. AF, 5.00%, 5/15/36 T AA 7,000,000 8,288,154 Yucaipa Special Tax Bonds (Cmnty. Fac. Dist. No. 98-1 Chapman Heights), 5.375%, 9/1/30 BBB+ 375,000 425,010 Managed Municipal Income Trust 25 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Colorado (4.1%) Central Platte Valley, Metro. Dist. G.O. Bonds, 5.00%, 12/1/43 BB+ $400,000 $422,916 CO Pub. Hwy. Auth. Rev. Bonds (E-470), Ser. C, 5.375%, 9/1/26 A3 500,000 556,010 CO State Educ. & Cultural Fac. Auth. Rev. Bonds (Skyview Academy), 5.125%, 7/1/34 BB+ 755,000 813,112 CO State Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmnty.), 6.375%, 1/1/41 BB/P 810,000 904,049 (Total Longterm Care National), Ser. A, 6.25%, 11/15/40 (Prerefunded 11/15/20) AAA/P 300,000 359,343 (Christian Living Cmntys.), Ser. A, 5.75%, 1/1/26 BB/P 1,925,000 1,940,593 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5.625%, 6/1/43 Baa1 250,000 285,220 (Valley View Assn.), 5.25%, 5/15/42 A– 3,495,000 3,559,623 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), Ser. A, 5.00%, 6/1/45 Baa1 1,500,000 1,630,665 (Covenant Retirement Cmnty.), Ser. A, 5.00%, 12/1/33 BBB+/F 900,000 988,290 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5.00%, 12/1/33 Baa1 1,100,000 1,195,700 CO State Hlth. Fac. Auth. Hosp. Rev. Bonds (Christian Living Neighborhood) 5.00%, 1/1/37 BB/P 1,250,000 1,374,738 5.00%, 1/1/31 BB/P 500,000 557,965 Eaton, Area Park & Recreation Dist. G.O. Bonds, 5.25%, 12/1/34 BB/P 220,000 232,390 Park Creek Metro. Dist. Tax Allocation Bonds (Sr. Ltd. Property Tax Supported), Ser. A, 5.00%, 12/1/45 BBB/F 225,000 251,791 Plaza, Tax Alloc. Bonds (Metro. Dist. No. 1), 5.00%, 12/1/40 BB–/P 1,650,000 1,759,280 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6.00%, 1/15/41 Baa3 750,000 850,710 Delaware (0.9%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.40%, 2/1/31 Baa1 500,000 560,635 (Indian River Pwr.), 5.375%, 10/1/45 Baa3 2,600,000 2,803,294 (ASPIRA Charter School), Ser. A, 5.00%, 6/1/36 BB+ 705,000 752,517 District of Columbia (1.8%) DC Rev. Bonds (Howard U.), Ser. A, 6.50%, 10/1/41 BBB 400,000 431,500 (Howard U.), Ser. A, 6.25%, 10/1/32 BBB 1,000,000 1,087,590 (Kipp Charter School), 6.00%, 7/1/33 BBB+ 1,000,000 1,187,840 DC Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, zero%, 6/15/46 CCC/P 7,500,000 941,775 DC, Rev. Bonds (Methodist Home of The DC (The)), Ser. A, 5.25%, 1/1/39 BB–/P 250,000 253,795 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds, Ser. B, zero%, 10/1/40 Baa1 10,000,000 3,736,300 26 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Florida (6.6%) Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. A, 5.00%, 10/1/45 A1 $2,000,000 $2,265,540 Double Branch Cmnty. Dev. Dist. Special Assmt. Bonds (Sr. Lien), Ser. A-1, 4.125%, 5/1/31 A– 500,000 527,225 Fishhawk, CCD IV Special Assmt. Bonds, 7.25%, 5/1/43 B/P 400,000 436,712 Florida State Higher Edl. Fac. Rev. Bonds (U. of Tampa), Ser. A, 5.00%, 4/1/32 A– 600,000 689,214 Greater Orlando Aviation Auth. Rev. Bonds (JetBlue Airways Corp.), 5.00%, 11/15/36 B/P 1,000,000 1,049,940 Halifax Hosp. Med. Ctr. Rev. Bonds, 5.00%, 6/1/36 A– 1,300,000 1,492,842 Jacksonville, Econ. Dev. Comm. Indl. Dev. Rev. Bonds (Gerdau Ameristeel US, Inc.), 5.30%, 5/1/37 BBB– 1,350,000 1,335,029 Lakeland, Hosp. Syst. Rev. Bonds (Lakeland Regl. Hlth.), 5.00%, 11/15/40 A2 500,000 561,045 (Lakeland Regl. Hlth. Syst.), 5.00%, 11/15/30 A2 1,250,000 1,483,075 (Lakeland Regl. Hlth. Syst.), 5.00%, 11/15/29 A2 1,000,000 1,195,140 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6.375%, 1/1/43 BBB–/F 840,000 893,046 Lakewood Ranch, Stewardship Dist. Special Assessment Bonds (Village of Lakewood Ranch South), 5.125%, 5/1/46 B+/P 1,000,000 1,031,670 Lakewood Ranch, Stewardship Dist. Special Assmt. Bonds, 4.875%, 5/1/35 BB–/P 500,000 515,250 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Shell Pt./Alliance Oblig. Group) 5.125%, 11/15/36 BBB 1,075,000 1,076,602 5.00%, 11/15/22 BBB 1,500,000 1,527,615 Martin Cnty., Rev. Bonds (Indiantown Cogeneration), 4.20%, 12/15/25 Ba1 500,000 522,500 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.), 5.00%, 11/15/29 Baa1 1,000,000 1,126,660 Miami-Dade Cnty., Indl. Dev. Auth. Rev. Bonds (Pinecrest Academy, Inc.), 5.00%, 9/15/34 BBB– 1,240,000 1,341,023 Midtown Miami Cmnty. Dev. Dist. Special Assmt. Bonds (Garage), Ser. A, 5.00%, 5/1/29 BB–/P 570,000 605,329 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5.50%, 11/15/33 (Prerefunded 11/15/20) A–/F 2,000,000 2,341,060 South Lake Hosp. Dist. Rev. Bonds (South Lake Hosp.), Ser. A, 6.00%, 4/1/29 Baa1 1,000,000 1,096,160 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Alloc. Bonds, Ser. A-1, 5.00%, 3/1/30 BBB+ 480,000 534,691 Tallahassee, Hlth. Fac. Rev. Bonds (Tallahassee Memorial HealthCare, Inc.), Ser. A, 5.00%, 12/1/55 Baa1 1,000,000 1,125,710 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.40%, 5/1/37 B+/P 730,000 730,986 Verandah, West Cmnty. Dev. Dist. Special Assmt. Bonds (Cap. Impt.), 5.00%, 5/1/33 B+/P 470,000 488,739 Verano Ctr. Cmnty. Dev. Dist. Special Assmt. Bonds (Cmnty. Infrastructure), Ser. A, 5.375%, 5/1/37 B/P 835,000 835,351 Managed Municipal Income Trust 27 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Florida cont. Village Cmnty. Dev. Dist. No. 10 Special Assmt. Bonds, 5.75%, 5/1/31 BB/P $775,000 $901,403 Village Cmnty. Dev. Dist. No. 8 Special Assmt. Bonds (Phase II), 6.125%, 5/1/39 BBB–/P 395,000 451,023 Village Cmnty. Dev. Dist. No. 9 Special Assmt. Bonds, 5.00%, 5/1/22 BBB–/P 385,000 412,901 Georgia (3.6%) Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6.25%, 11/1/39 (Prerefunded 11/1/19) Aa3 2,500,000 2,885,450 Clayton Cnty., Dev. Auth. Special Fac. Rev. Bonds (Delta Airlines), Ser. A, 8.75%, 6/1/29 Baa3 3,000,000 3,625,200 Cobb Cnty., Dev. Auth. Student Hsg. Rev. Bonds (Kennesaw State U. Real Estate Oblig. Group), Ser. C, 5.00%, 7/15/38 Baa2 750,000 836,093 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6.25%, 10/1/18 (Escrowed to maturity) AA+ 505,000 539,643 GA State Private College & U. Auth. Rev. Bonds (Mercer U.) Ser. C, 5.25%, 10/1/30 Baa2 750,000 870,713 Ser. A, 5.25%, 10/1/27 Baa2 1,000,000 1,156,860 Ser. A, 5.00%, 10/1/32 Baa2 1,000,000 1,127,660 Gainesville & Hall Cnty., Devauth Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-2, 6.375%, 11/15/29 (Prerefunded 11/15/19) A–/F 700,000 810,768 Marietta, Dev. Auth. Rev. Bonds (Fac. of Life U., Inc.), Ser. PJ, 6.25%, 6/15/20 Ba3 675,000 713,624 Muni. Election Auth. of GA Rev. Bonds (Plant Voltage Units 3 & 4), Ser. A, 5.50%, 7/1/60 A+ 2,000,000 2,385,520 Rockdale Cnty., Dev. Auth. Rev. Bonds (Visy Paper), Ser. A, 6.125%, 1/1/34 BB/P 600,000 602,808 Guam (0.1%) Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5.00%, 10/1/34 Baa2 200,000 220,574 Hawaii (1.0%) HI State Dept. Budget & Fin. Rev. Bonds (Craigside), Ser. A, 9.00%, 11/15/44 B/P 400,000 479,908 (Hawaiian Elec. Co. — Subsidiary), 6.50%, 7/1/39 Baa2 3,000,000 3,348,900 (Kahala Nui), 5.125%, 11/15/32 BBB+/F 400,000 443,792 Illinois (6.5%) Chicago, G.O. Bonds Ser. B-2, 5.50%, 1/1/37 BBB+ 2,000,000 2,087,980 Ser. C, 5.00%, 1/1/38 BBB+ 1,500,000 1,516,380 Chicago, Special Assmt. Bonds (Lake Shore East), 6.75%, 12/1/32 BB/P 1,610,000 1,613,381 Chicago, Board of Ed. G.O. Bonds, Ser. C, 5.25%, 12/1/39 B+ 1,500,000 1,360,335 28 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Illinois cont. Chicago, Motor Fuel Tax Rev. Bonds, 5.00%, 1/1/29 BBB– $500,000 $526,700 Chicago, O’Hare Intl. Arpt. Rev. Bonds, Ser. C, 5.00%, 1/1/26 A2 2,595,000 3,004,958 Chicago, Waste Wtr. Transmission Rev. Bonds (2nd Lien), 5.00%, 1/1/39 A 1,360,000 1,494,490 Chicago, Wtr. Wks Rev. Bonds, 5.00%, 11/1/39 A 875,000 979,431 Cicero, G.O. Bonds, Ser. A, AGM, 5.00%, 1/1/20 AA 1,250,000 1,360,275 Du Page Cnty., Special Svc. Area No. 31 Special Tax Bonds (Monarch Landing), 5.625%, 3/1/36 B/P 350,000 351,029 IL Fin. Auth. Rev. Bonds (Silver Cross Hosp. & Med. Ctr.), 7.00%, 8/15/44 (Prerefunded 8/15/19) AAA/P 2,000,000 2,323,140 (Rush U. Med. Ctr.), Ser. C, U.S. Govt. Coll., 6.625%, 11/1/39 (Prerefunded 5/1/19) Aaa 1,075,000 1,223,028 (Navistar Intl. Recvy. Zone), 6.50%, 10/15/40 Caa1 500,000 523,470 (Three Crowns Pk. Plaza), Ser. A, 5.875%, 2/15/26 BB–/P 1,000,000 1,001,560 (American Wtr. Cap. Corp.), 5.25%, 10/1/39 A 1,575,000 1,692,164 IL State G.O. Bonds 5.00%, 3/1/34 Baa2 750,000 785,993 5.00%, 2/1/29 ## Baa2 300,000 326,310 IL State Fin. Auth. Rev. Bonds (Provena Hlth.), Ser. A, 7.75%, 8/15/34 (Prerefunded 8/15/19) AAA/P 15,000 17,754 (Provena Hlth.), Ser. A, U.S. Govt. Coll., 7.75%, 8/15/34 (Prerefunded 8/15/19) Baa3 1,485,000 1,757,631 (Presence Hlth. Network), Ser. C, 5.00%, 2/15/36 Baa3 525,000 576,308 (Riverside Hlth. Syst.), 4.00%, 11/15/35 A+ 500,000 517,990 IL State Fin. Auth. Rev. Bonds (Plymouth Place), 5.25%, 5/15/45 BB+/F 1,000,000 1,096,420 Metro. Wtr. Reclamation Dist. of Greater Chicago G.O. Bonds, Ser. A, 5.00%, 12/1/31 AA+ 1,000,000 1,197,820 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6.00%, 6/1/28 A– 1,050,000 1,234,853 Indiana (0.9%) IN State Fin. Auth. Rev. Bonds (OH Valley Elec. Corp.), Ser. A, 5.00%, 6/1/32 Baa3 750,000 792,900 IN State Fin. Auth. Edl. Fac. Rev. Bonds (Butler U.), Ser. B 5.00%, 2/1/32 A– 1,000,000 1,134,760 5.00%, 2/1/29 A– 500,000 570,035 Valparaiso, Exempt Facs. Rev. Bonds (Pratt Paper, LLC), 6.75%, 1/1/34 B+/P 1,125,000 1,380,341 Iowa (1.0%) IA State Fin. Auth. Midwestern Disaster Rev. Bonds (IA Fertilizer Co., LLC) 5.50%, 12/1/22 B 1,000,000 1,023,570 5.25%, 12/1/25 B 750,000 781,440 Managed Municipal Income Trust29 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Iowa cont. Orange Cnty., Hosp. Rev. Bonds, 5.50%, 9/1/27 (Prerefunded 9/1/17) AAA/P $1,095,000 $1,137,453 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5.375%, 6/1/38 B+ 1,250,000 1,225,700 Kansas (0.2%) Lenexa, Hlth. Care Fac. Rev. Bonds (LakeView Village), 7.125%, 5/15/29 BB/P 500,000 544,455 Wichita, Hlth. Care Fac. Rev. Bonds (KS Masonic Home Oblig. Group), Ser. 2-A, 5.375%, 12/1/46 B/P 500,000 526,005 Kentucky (2.2%) KY Econ. Dev. Fin. Auth. Rev. Bonds (Masonic Home Indpt. Living II), 7.25%, 5/15/41 (Prerefunded 5/15/21) BB–/P 500,000 632,065 (Masonic Home Indpt. Living II), 7.00%, 5/15/30 (Prerefunded 5/15/21) BB–/P 500,000 626,575 (Masonic Home Indpt. Living), 5.00%, 5/15/46 BB/P 1,000,000 1,038,400 KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6.00%, 7/1/53 Baa3 1,100,000 1,313,983 KY State Econ. Dev. Fin. Auth. Hlth. Care Rev. Bonds (Masonic Homes of KY), 5.375%, 11/15/42 BB–/P 900,000 928,242 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6.00%, 5/1/28 Baa3 500,000 527,250 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Healthcare Oblig. Group), 5.50%, 10/1/33 A– 3,000,000 3,584,730 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6.25%, 6/1/39 A 700,000 778,484 Louisiana (1.2%) LA State Local Govt. Env. Fac. & Cmnty. Dev. Auth. Rev. Bonds (Westlake Chemical Corp.), 6.75%, 11/1/32 BBB 2,200,000 2,317,414 LA State Pub. Fac. Auth. Rev. Bonds (Ochsner Clinic Foundation), 5.00%, 5/15/47 Baa1 250,000 285,575 LA State Pub. Fac. Solid Waste Disp. Auth. Rev. Bonds (LA Pellets, Inc.), Ser. A, 8.375%, 7/1/39 CCC/P 500,000 288,750 Pub. Fac. Auth. Dock & Wharf 144A Rev. Bonds (Impala Warehousing, LLC), 6.50%, 7/1/36 B+/P 1,000,000 1,121,260 Rapides, Fin. Auth. FRB (Cleco Pwr.), AMBAC, 4.70%, 11/1/36 A3 750,000 751,245 St. Tammany, Public Trust Fin. Auth. Rev. Bonds (Christwood), 5.25%, 11/15/37 BB/P 385,000 405,871 Maine (0.6%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (ME Gen. Med. Ctr.), 7.50%, 7/1/32 Ba2 1,000,000 1,182,860 (MaineGeneral Health Oblig. Group), 6.95%, 7/1/41 Ba2 1,000,000 1,131,510 ME State Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (8/1/25) (Casella Waste Syst.), 5.125%, 8/1/35 B1 500,000 470,520 30 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Maryland (1.5%) Baltimore Cnty., Rev. Bonds (Oak Crest Village, Inc.), 5.00%, 1/1/37 ## A/F $1,585,000 $1,803,397 (Oak Crest Village, Inc. Fac.), Ser. A, 5.00%, 1/1/37 A– 2,000,000 2,009,620 MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.20%, 9/1/22 A2 550,000 611,452 Westminster, Rev. Bonds (Lutheran Village at Miller’s Grant, Inc. (The)), Ser. A, 6.00%, 7/1/34 B–/P 250,000 274,225 (Carroll Lutheran Village, Inc.), 5.125%, 7/1/34 BB/P 1,500,000 1,627,845 Massachusetts (7.5%) MA Bay Trans. Auth. Rev. Bonds, Ser. A, 5.00%, 7/1/25 AAA 2,000,000 2,525,740 MA State G.O. Bonds, Ser. B, 5.00%, 7/1/33 Aa1 500,000 608,120 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8.00%, 4/15/39 (Prerefunded 10/15/19) BBB 690,000 828,932 (Linden Ponds, Inc. Fac.), Ser. A-1, 6.25%, 11/15/46 B–/P 450,850 469,240 (Linden Ponds, Inc. Fac.), Ser. A-1, 6.25%, 11/15/26 B–/P 275,400 286,634 (Boston U.), SGI, 6.00%, 5/15/59 A1 500,000 658,545 (Loomis Cmntys.), Ser. A, 6.00%, 1/1/33 BBB– 200,000 231,564 (Linden Ponds, Inc. Fac.), Ser. A-2, 5.50%, 11/15/46 B–/P 88,265 83,778 (New England Conservatory of Music), U.S. Govt. Coll., 5.25%, 7/1/38 (Prerefunded 7/1/18) AAA/P 805,000 862,179 (Wheelock College), Ser. C, 5.25%, 10/1/29 BBB 1,700,000 1,752,734 (Dana-Farber Cancer Inst.), Ser. N, 5.00%, 12/1/41 A1 1,400,000 1,635,298 (WGBH Edl. Foundation), 5.00%, 1/1/34 A+ 1,895,000 2,270,532 (First Mtge. — Orchard Cove), 5.00%, 10/1/19 BB/P 550,000 566,841 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 439,022 3,323 MA State Dev. Fin. Agcy. Hlth. Care Fac. 144A Rev. Bonds (Adventcare), Ser. A, 6.65%, 10/15/28 B/P 1,050,000 1,078,823 MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton Point), Ser. 1, U.S. Govt. Coll., 5.75%, 12/1/42 (Prerefunded 5/1/19) Baa2 1,050,000 1,172,021 MA State Edl. Fin. Auth. Rev. Bonds, Ser. B, 5.50%, 1/1/23 AA 450,000 478,575 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Suffolk U.), Ser. A, 6.25%, 7/1/30 Baa2 1,000,000 1,133,550 (Suffolk U.), Ser. A, U.S. Govt. Coll., 5.75%, 7/1/39 (Prerefunded 7/1/19) Baa2 950,000 1,053,075 (Baystate Med. Ctr.), Ser. I, 5.75%, 7/1/36 A+ 1,500,000 1,653,645 (Springfield College), 5.625%, 10/15/40 (Prerefunded 10/15/19) Baa1 450,000 506,147 (Springfield College), 5.50%, 10/15/31 (Prerefunded 10/15/19) Baa1 1,100,000 1,233,276 (Springfield College), 5.50%, 10/15/26 (Prerefunded 10/15/19) Baa1 1,500,000 1,681,740 (Fisher College), Ser. A, 5.125%, 4/1/37 BBB 250,000 253,310 (Milford Regl. Med.), Ser. E, 5.00%, 7/15/22 Baa3 1,000,000 1,027,250 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5.125%, 7/1/41 A 750,000 840,653 Managed Municipal Income Trust31 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Trans. Fund Rev. Bonds (Rail Enhancement Program), Ser. A 5.00%, 6/1/24 AAA $650,000 $813,430 5.00%, 6/1/23 AAA 2,885,000 3,549,704 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds (Systemwide Pkg.), 5.25%, 7/1/33 A1 1,500,000 1,744,935 5.00%, 7/1/41 A1 1,500,000 1,706,445 Michigan (4.6%) Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6.25%, 7/1/36 (Prerefunded 7/1/19) AA 1,660,000 1,864,894 Flint, Hosp. Bldg. Auth. Rev. Bonds, Ser. A, 5.25%, 7/1/39 Ba1 750,000 780,705 Genesee Cnty., Wtr. Supply Syst. G.O. Bonds (Wtr. Supply Syst.), Ser. B, BAM, 5.00%, 2/1/46 AA 1,500,000 1,726,185 Great Lakes, Wtr. Auth. Swr. Rev. Bonds (Brazos Presbyterian Homes, Inc.), Ser. C, 5.00%, 7/1/36 Baa1 2,000,000 2,270,360 Kentwood, Economic Dev. Rev. Bonds (Holland Home), 5.625%, 11/15/32 BBB–/F 2,195,000 2,444,111 MI State Fin. Auth. Rev. Bonds (Presbyterian Villages of MI), 5.50%, 11/15/45 BB+/F 500,000 547,255 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. D-2, 5.00%, 7/1/34 Baa1 400,000 451,488 (Detroit Wtr. & Swr.), Ser. C-6, 5.00%, 7/1/33 A3 600,000 679,812 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6.125%, 6/1/39 (Prerefunded 6/1/19) AA+ 2,000,000 2,261,280 (Henry Ford Hlth.), 5.75%, 11/15/39 (Prerefunded 11/15/19) A 1,600,000 1,823,408 MI State Strategic Fund Ltd. Rev. Bonds (Worthington Armstrong Venture), 5.75%, 10/1/22 (Escrowed to maturity) AAA/P 1,350,000 1,625,873 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Cadillac Place Office Bldg.), 5.25%, 10/15/26 Aa2 1,250,000 1,449,488 Wayne Cnty., Arpt. Auth. Rev. Bonds, Ser. A, 5.00%, 12/1/21 A2 2,000,000 2,270,720 Minnesota (2.6%) Baytown Twp. Lease Rev. Bonds, Ser. A, 4.00%, 8/1/41 BB+ 380,000 368,353 Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.) 6.25%, 7/1/34 (Prerefunded 7/1/18) AAA/P 1,940,000 2,109,692 6.25%, 7/1/34 (Prerefunded 7/1/18) AAA/P 1,060,000 1,152,718 Ham Lake, Charter School Lease Rev. Bonds (DaVinci Academy of Arts & Science), Ser. A, 5.00%, 7/1/47 BB–/P 500,000 516,215 Inver Grove Heights, Nursing Home Rev. Bonds (Presbyterian Homes Care), 5.375%, 10/1/26 B/P 700,000 700,476 Minnetonka, Hsg. Fac. VRDN (Beacon Hill), FNMA Coll., 0.64%, 5/15/34 VMIG1 385,000 385,000 32 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Minnesota cont. North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks), 6.125%, 10/1/39 (Prerefunded 10/1/17) BB/P $315,000 $323,111 Northfield, Hosp. Rev. Bonds, 5.375%, 11/1/26 AAA/P 750,000 750,000 Otsego, Charter School Lease Rev. Bonds (Kaleidoscope Charter School), Ser. A, 5.00%, 9/1/34 BB+ 800,000 846,656 Rochester, Hlth. Care Fac. Rev. Bonds (Olmsted Med. Ctr.), 5.875%, 7/1/30 A–/F 1,000,000 1,141,440 Sartell, Hlth. Care & Hsg. Facs. Rev. Bonds (Country Manor Campus, LLC) 5.25%, 9/1/30 B–/P 500,000 526,070 5.25%, 9/1/27 B–/P 750,000 798,668 St. Paul, Hsg. & Redev. Auth. Charter School Lease Rev. Bonds (Nova Classical Academy), Ser. A 6.625%, 9/1/42 (Prerefunded 9/1/21) BBB– 250,000 312,625 6.375%, 9/1/31 BBB– 250,000 289,108 St. Paul, Port Auth. Lease Rev. Bonds (Regions Hosp. Pkg. Ramp), Ser. 1, 5.00%, 8/1/36 A–/P 1,125,000 1,127,284 Mississippi (0.6%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. E, 0.52%, 12/1/30 VMIG1 1,000,000 1,000,000 Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6.50%, 9/1/32 Baa2 1,600,000 1,749,760 Missouri (0.9%) Kansas City, Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (First Mtge. Bishop Spencer), Ser. A, 6.50%, 1/1/35 B/P 1,500,000 1,500,180 MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (Saint Lukes Hlth. Syst., Inc.), 5.00%, 11/15/35 A1 375,000 440,179 MO State Hlth. & Edl. Fac. Auth. VRDN (WA U. (The)), Ser. C, 0.48%, 9/1/30 VMIG1 1,000,000 1,000,000 St. Louis Arpt. Rev. Bonds (Lambert-St. Louis Intl.), Ser. A-1, 6.625%, 7/1/34 A3 1,000,000 1,133,460 Nebraska (0.6%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5.25%, 12/1/18 A3 1,500,000 1,621,695 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5.50%, 1/1/30 AA/F 1,000,000 1,113,830 Nevada (1.0%) Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5.00%, 7/1/33 A1 1,050,000 1,231,157 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Mountains Edge Local No. 142), 5.00%, 8/1/21 BBB 555,000 611,987 Clark Cnty., Impt. Dist. No. 159 Special Assessment Bonds (Summerlin Village 16A), 5.00%, 8/1/32 B+/P 500,000 551,300 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5.00%, 9/1/18 BBB–/P 345,000 354,346 Managed Municipal Income Trust 33 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Nevada cont. Las Vegas, Special Assmt. Bonds 5.00%, 6/1/31 B+/P $445,000 $467,593 (Dist. No. 607 Local Impt.), 5.00%, 6/1/23 BBB–/P 390,000 437,475 Las Vegas, Impt. Dist. No. 812 Special Assessment Bonds (Summerlin Village 24), 5.00%, 12/1/35 B/P 250,000 260,833 Las Vegas, Redev. Agcy. Tax Allocation Bonds (Tax Increment), 5.00%, 6/15/40 BBB+ 600,000 688,236 New Hampshire (1.9%) NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6.00%, 10/1/27 Baa1 1,700,000 1,888,275 NH State Bus. Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (10/2/19) (Casella Waste Syst., Inc.), 4.00%, 4/1/29 B1 350,000 345,076 NH State Hlth. & Ed. Fac. Auth. Rev. Bonds (Rivermead), Ser. A, 6.875%, 7/1/41 BB+/P 2,000,000 2,327,100 (Rivermead), Ser. A, 6.625%, 7/1/31 BB+/P 1,320,000 1,537,246 (Kendel at Hanover), 5.00%, 10/1/40 BBB+/F 585,000 653,264 (Elliot Hosp.), 5.00%, 10/1/38 ## Baa1 250,000 278,868 (Southern NH Med. Ctr.), 5.00%, 10/1/37 A– 1,000,000 1,136,150 New Jersey (8.2%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds (The Evergreens), 5.625%, 1/1/38 BB+/P 1,500,000 1,557,120 NJ State Econ. Dev. Auth. Rev. Bonds (Ashland School, Inc.), 6.00%, 10/1/33 BBB 1,000,000 1,154,250 (NYNJ Link Borrower, LLC), 5.375%, 1/1/43 BBB– 1,000,000 1,145,050 (MSU Student Hsg. — Provident Group — Montclair LLC), 5.375%, 6/1/25 Baa3 2,000,000 2,204,960 (Lions Gate), 5.25%, 1/1/44 BB–/P 300,000 322,167 (Continental Airlines, Inc.), 5.25%, 9/15/29 BB– 3,000,000 3,326,850 (United Methodist Homes), Ser. A, 5.00%, 7/1/29 BBB–/F 500,000 568,705 5.00%, 6/15/26 Baa1 500,000 551,050 NJ State Econ. Dev. Auth. Fac. Rev. Bonds (Continental Airlines, Inc.), 5.625%, 11/15/30 BB– 1,500,000 1,719,945 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. A, 5.7%, 10/1/39 A1 2,600,000 2,854,410 Ser. D, 4.875%, 11/1/29 A1 700,000 758,114 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6.625%, 7/1/38 (Prerefunded 7/1/18) Baa3 2,250,000 2,460,690 (St. Peter’s U. Hosp.), 6.25%, 7/1/35 Ba1 2,000,000 2,207,740 (Princeton HealthCare Syst.), Ser. A, 5.00%, 7/1/39 Baa2 1,000,000 1,155,730 NJ State Trans. Trust Fund Auth. Rev. Bonds (Federal Hwy. Reimbursement Notes) 5.00%, 6/15/29 A+ 1,050,000 1,173,081 5.00%, 6/15/28 A+ 600,000 672,930 North Hudson, Swr. Auth. Rev. Bonds, Ser. A, 5.00%, 6/1/42 A 1,000,000 1,124,400 34 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value New Jersey cont. Tobacco Settlement Fin. Corp. Rev. Bonds Ser. 1A, 5.00%, 6/1/41 B3 $5,000,000 $4,677,800 Ser. 1A, 4.75%, 6/1/34 B3 2,210,000 2,118,351 zero%, 6/1/41 A– 10,000,000 2,661,500 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5.25%, 12/1/31 AA+ 1,450,000 1,578,325 New Mexico (0.6%) Farmington, Poll. Control Rev. Bonds (Public Service Co. of San Juan, NM), Ser. D, 5.90%, 6/1/40 BBB+ 500,000 564,780 (AZ Pub. Svc. Co.), Ser. B, 4.70%, 9/1/24 A2 2,000,000 2,208,740 New York (7.9%) Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, 6.75%, 7/1/28 (Prerefunded 7/1/18) AAA/P 600,000 657,732 Glen Cove, Local Econ. Assistance Corp. Rev. Bonds (Garvies Point Pub. Impt.), Ser. C, stepped-coupon zero% (5.625%, 1/1/24), 1/1/55 †† ## B/P 300,000 210,471 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, 5.00%, 6/15/31 T AA+ 10,000,000 11,612,096 NY Cnty., Tobacco Trust VI Rev. Bonds (Tobacco Settlement Pass-Through), 5.00%, 6/1/51 BBB 1,700,000 1,835,507 NY State Convention Ctr. Dev. Corp. Rev. Bonds (Hotel Unit Fee), zero%, 11/15/50 Aa3 2,500,000 689,675 NY State Dorm. Auth. Rev. Bonds, Ser. A, 5.00%, 3/15/38 AAA 1,500,000 1,764,780 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6.25%, 12/1/37 Ba1 725,000 780,767 NY State Dorm. Auth. Non-Supported Debt Rev. Bonds (NYU Hosp. Ctr.), 5.00%, 7/1/34 A3 500,000 582,855 NY State Dorm. Auth. Revs. bonds, Ser. C, 5.00%, 3/15/31 T AAA 5,000,000 5,811,498 NY State Env. Fac. Corp. Solid Waste Disp. 144A Mandatory Put Bonds (12/2/19) (Casella Waste Syst., Inc.), 3.75%, 12/1/44 B1 1,000,000 988,730 NY State Liberty Dev. Corp. 144A Rev. Bonds (World Trade Ctr.) Class 2, 5.375%, 11/15/40 BB–/P 750,000 865,890 Class 1, 5.00%, 11/15/44 BB–/P 2,750,000 3,102,330 NY State Trans. Special Fac. Dev. Corp. Rev. Bonds (American Airlines, Inc.-John F. Kennedy Intl. Arpt.), 5.00%, 8/1/31 BB– 2,250,000 2,411,483 Onondaga, Civic Dev. Corp. Rev. Bonds (St. Joseph’s Hosp. Hlth. Ctr.), U.S. Govt. Coll., 5.125%, 7/1/31 (Prerefunded 7/1/19) AAA/P 1,620,000 1,796,839 Port Auth. of NY & NJ Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6.75%, 10/1/19 BBB–/P 100,000 100,028 Port Auth. of NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6.00%, 12/1/42 Baa1 1,000,000 1,152,480 Managed Municipal Income Trust 35 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value North Carolina (2.1%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. C, 6.75%, 1/1/24 (Prerefunded 1/1/19) AAA/F $750,000 $843,683 NC State Med. Care Comm. Hlth. Fac. Rev. Bonds (Pennybyrn at Maryfield, Inc.), 5.00%, 10/1/35 BB/P 375,000 409,774 (Presbyterian Homes), Ser. C, 5.00%, 10/1/31 A–/F 800,000 934,448 NC State Med. Care Comm. Retirement Fac. Rev. Bonds (Carolina Village), 6.00%, 4/1/38 BB/P 1,000,000 1,032,310 (Salemtowne), 5.25%, 10/1/37 BB/P 385,000 426,853 (Forest at Duke, Inc. (The)), 5.125%, 9/1/27 BBB+/F 1,000,000 1,033,480 (Aldersgate United Methodist Church), 5.00%, 7/1/45 BB/P 825,000 894,275 (Southminister, Inc.), 5.00%, 10/1/37 ## BB/P 590,000 647,903 (United Church Homes & Svcs. Oblig. Group), Ser. A, 5.00%, 9/1/37 BB/P 500,000 537,120 (United Methodist Retirement Homes), Ser. A, 5.00%, 10/1/35 BBB/F 500,000 575,910 NC State Med. Care Comm. Retirement Fac. Rev. Bonds (Salemtowne), 5.375%, 10/1/45 BB/P 1,615,000 1,795,379 Ohio (6.1%) American Muni. Pwr., Inc. Rev. Bonds (Hydroelectric Pwr. Plant), Ser. A, 5.00%, 2/15/41 A2 2,000,000 2,307,900 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-2, 6.50%, 6/1/47 B3 2,000,000 1,994,600 Ser. A-3, 6.25%, 6/1/37 B– 850,000 822,282 Ser. A-2, 6.00%, 6/1/42 B3 2,500,000 2,371,775 Ser. A-2, 5.875%, 6/1/47 B3 6,500,000 6,118,580 Ser. A-2, 5.875%, 6/1/30 B– 1,315,000 1,242,662 Ser. A-2, 5.75%, 6/1/34 B– 3,675,000 3,421,205 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A, 5.625%, 7/1/26 BBB– 1,250,000 1,374,300 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst., Inc.), Ser. C 5.625%, 8/15/29 A3 245,000 263,659 U.S. Govt. Coll., 5.625%, 8/15/29 (Prerefunded 8/15/18) AAA/P 1,285,000 1,391,437 OH State Air Quality Dev. Auth. Mandatory Put Bonds (12/3/18) (First Energy Generation Corp.), Ser. A, 3.75%, 12/1/23 Ba2 305,000 286,133 OH State Higher Edl. Fac. Comm. Rev. Bonds (Kenyon College), 5.00%, 7/1/44 (Prerefunded 7/1/20) A1 800,000 911,648 OH State Private Activity Rev. Bonds (Portsmouth Bypass), AGM, 5.00%, 12/31/35 AA 750,000 853,793 OH State Wtr. Dev. Auth. Poll. Control Mandatory Put Bonds (6/3/19) (FirstEnergy Nuclear Generation, LLC), 4.00%, 12/1/33 Ba2 1,550,000 1,414,809 36 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Ohio cont. Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds 5.75%, 12/1/32 BB/F $900,000 $1,018,917 (Memorial Hlth. Syst. Oblig. Group), 5.00%, 12/1/43 BB/F 150,000 155,027 Toledo-Lucas Cnty., Port Auth. Rev. Bonds (CSX Transn, Inc.), 6.45%, 12/15/21 Baa1 500,000 610,415 Oklahoma (0.8%) Tulsa Cnty., Indl. Auth. Rev. Bonds (Sr. Living Cmnty. Montereau, Inc.), Ser. A, 7.125%, 11/1/30 BB–/P 1,250,000 1,352,075 Tulsa, Muni. Arpt. Trust Mandatory Put Bonds (6/1/25) (American Airlines, Inc.), 5.00%, 6/1/35 BB– 750,000 868,523 Tulsa, Muni. Arpt. Trust Rev. Bonds (American Airlines, Inc.), Ser. B, 5.50%, 12/1/35 B+/P 1,250,000 1,405,088 Oregon (0.5%) Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Mirabella at South Waterfront), Ser. A, 5.40%, 10/1/44 BB–/P 500,000 563,295 (Terwilliger Plaza, Inc.), 5.00%, 12/1/29 BBB/F 350,000 393,169 Warm Springs Reservation, Confederated Tribes 144A Rev. Bonds (Pelton Round Butte Tribal), Ser. B, 6.375%, 11/1/33 A3 700,000 771,827 Yamhill Ctny., Hosp. Auth. Rev. Bonds (Friendsview Retirement Cmnty.), Ser. A, 5.00%, 11/15/36 BB/P 325,000 356,343 Pennsylvania (3.9%) Allegheny Cnty., Higher Ed. Bldg. Auth. Rev. Bonds (Robert Morris U.), Ser. A, 5.50%, 10/15/30 Baa3 1,000,000 1,125,800 Chester Cnty., Indl. Dev. Auth. Rev. Bonds (Renaissance Academy Charter School), 5.00%, 10/1/34 BBB– 350,000 382,204 Chester Cnty., Indl. Dev. Auth. Student Hsg. Rev. Bonds (West Chester U. Student Hsg., LLC), Ser. A, 5.00%, 8/1/45 Baa3 1,000,000 1,092,510 Dauphin Cnty., Gen. Auth. Hlth. Syst. Rev. Bonds (Pinnacle Hlth. Syst.), Ser. A, 5.00%, 6/1/34 A+ 250,000 293,395 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Brethren Village), Ser. A, 6.375%, 7/1/30 BB–/P 625,000 637,719 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A, 5.75%, 7/1/39 A+ 3,000,000 3,330,900 Moon, Indl. Dev. Auth. Rev. Bonds (Baptist Homes Society Oblig. Group), 5.75%, 7/1/35 B+/P 1,500,000 1,646,700 Northampton Cnty., Indl. Dev. Auth. Tax Alloc. Bonds (Rte. 33), 7.00%, 7/1/32 B/P 800,000 870,736 PA State Higher Edl. Fac. Auth. Rev. Bonds (Shippensburg U.), 6.25%, 10/1/43 Baa3 500,000 569,510 (Gwynedd Mercy College), Ser. KK1, 5.375%, 5/1/42 BBB 785,000 854,716 (Indiana U.), Ser. A, 5.00%, 7/1/41 BBB+ 500,000 549,505 PA State Tpk. Comm. Rev. Bonds, Ser. A, 5.00%, 12/1/38 A1 500,000 576,285 Philadelphia, Auth. for Indl. Dev. Rev. Bonds (Master Charter School), 6.00%, 8/1/35 BBB 1,055,000 1,149,064 Managed Municipal Income Trust37 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Pennsylvania cont. Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, 5.00%, 8/1/30 (Prerefunded 8/1/20) A $1,000,000 $1,142,670 Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A, 6.50%, 1/1/38 Baa3 1,325,000 1,384,373 West Shore Area Auth. Rev. Bonds (Lifeways at Messiah Village), Ser. A, 5.00%, 7/1/35 BBB–/F 785,000 863,053 Wilkes-Barre, Fin. Auth. Rev. Bonds (Wilkes U.) 5.00%, 3/1/22 BBB 225,000 227,738 U.S. Govt. Coll., 5.00%, 3/1/22 (Prerefunded 3/1/17) AAA/P 335,000 339,683 Puerto Rico (0.6%) Children’s Trust Fund Tobacco Settlement (The) Rev. Bonds, 5.625%, 5/15/43 Ba2 850,000 850,017 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), Ser. A, NATL, 5.50%, 7/1/20 AA– 1,000,000 1,093,550 Ser. A, FGIC, 1.21%, 7/1/21 Caa3 1,000,000 752,500 Rhode Island (0.4%) RI Hlth. & Edl. Bldg. Corp. Rev. Bonds (Lifespan Oblig. Group-Hosp. Fin.), 5.00%, 5/15/25 BBB+ 1,500,000 1,792,920 South Carolina (1.8%) SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5.75%, 12/1/43 AA– 3,000,000 3,716,640 Ser. A, 5.50%, 12/1/54 AA– 2,000,000 2,364,860 SC State Pub. Svcs. Auth. Rev. Bonds, Ser. E, 5.25%, 12/1/55 AA– 1,500,000 1,759,920 South Dakota (0.3%) SD State Hlth. & Edl. Fac. Auth. Rev. Bonds (Sanford Oblig Group), 5.00%, 11/1/45 A1 1,250,000 1,416,288 Tennessee (0.5%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6.00%, 7/1/38 Baa1 1,450,000 1,619,969 Metro. Govt. Nashville & Davidson Ctny. Hlth. & Edl. Fac. Board Rev. Bonds (Vanderbilt U. Med. Ctr.), Ser. A, 5.00%, 7/1/40 A3 450,000 524,367 Texas (12.6%) Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.90%, 5/1/38 BBB 2,735,000 2,894,177 Central TX Regl. Mobility Auth. Rev. Bonds Ser. A, 5.00%, 1/1/45 BBB+ 250,000 282,385 Ser. A, 5.00%, 1/1/40 BBB+ 500,000 561,555 (Sr. Lien), Ser. A, 5.00%, 1/1/33 BBB+ 525,000 593,413 38 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Texas cont. Clifton, Higher Ed. Fin. Corp. Rev. Bonds (Idea Pub. Schools) 6.00%, 8/15/33 BBB $500,000 $592,835 5.00%, 8/15/32 BBB 315,000 349,798 5.00%, 8/15/28 BBB 200,000 237,796 Grand Parkway Trans. Corp. Rev. Bonds, Ser. B, 5.25%, 10/1/51 AA+ 2,000,000 2,352,600 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Brazos Presbyterian Homes, Inc.), 5.00%, 1/1/37 ## BB+/F 250,000 274,208 (YMCA of the Greater Houston Area), Ser. A, 5.00%, 6/1/33 Baa3 1,000,000 1,108,490 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.54%, 12/1/24 A-1+ 1,000,000 1,000,000 Houston, Arpt. Syst. Rev. Bonds Ser. B-1, 5.00%, 7/15/35 BB– 2,500,000 2,753,425 Ser. B-1, 5.00%, 7/15/30 BB– 650,000 735,833 Ser. A, 5.00%, 7/1/24 A+ 1,500,000 1,702,140 (United Airlines, Inc.), 4.75%, 7/1/24 BB– 1,300,000 1,472,549 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A 6.375%, 8/15/44 (Prerefunded 8/15/19) BBB 1,100,000 1,258,928 6.25%, 8/15/39 (Prerefunded 8/15/19) BBB 1,975,000 2,253,594 La Vernia, Higher Ed. Fin. Corp. 144A Rev. Bonds (Meridian World School, LLC), Ser. A, 5.25%, 8/15/35 BB+ 1,000,000 1,031,490 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5.25%, 11/1/40 Baa1 3,500,000 3,906,770 Matagorda Cnty., Poll. Control Rev. Bonds (Central Pwr. & Light Co.), Ser. A, 6.30%, 11/1/29 Baa1 1,000,000 1,107,130 (Dist. No. 1), Ser. A, AMBAC, 4.40%, 5/1/30 Baa1 1,250,000 1,431,063 New Hope, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wesleyan Homes, Inc.), 5.50%, 1/1/43 BB–/P 500,000 529,250 (NCCD College Station Properties, LLC), Ser. A, 5.00%, 7/1/47 Baa3 500,000 545,445 (Collegiate Hsg.-Tarleton St.), 5.00%, 4/1/39 Baa3 500,000 555,120 (MRC Crestview), 5.00%, 11/15/36 BB+/F 200,000 223,426 (TX A&M U. Collegiate & Student Hsg. College Station I, LLC), Ser. A, 5.00%, 4/1/29 Baa3 530,000 616,782 North Texas Edl. Fin. Co. Rev. Bonds (Uplift Edl.), Ser. A, 5.25%, 12/1/47 BBB– 2,000,000 2,221,900 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. A, 6.00%, 1/1/25 A1 120,000 126,950 (1st Tier), Ser. A, FNMA Coll., U.S. Govt. Coll., 6.00%, 1/1/25 (Prerefunded 1/1/18) AAA/P 880,000 931,498 (Toll 2nd Tier), Ser. F, 5.75%, 1/1/38 (Prerefunded 1/1/18) A2 750,000 792,180 Ser. A, 5.00%, 1/1/39 A1 1,000,000 1,161,730 Managed Municipal Income Trust 39 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Texas cont. Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Happy Harbor Methodist Home, Inc.), Ser. A, 7.75%, 11/15/44 B–/P $420,000 $493,508 (Sears Methodist Retirement Syst. Oblig. Group), Ser. C, 6.25%, 5/9/53 (In default) † D/P 39,000 59 (Sears Methodist Retirement Syst. Oblig. Group), Ser. B, 6.15%, 11/15/49 (In default) † D/P 749,000 1,124 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 6.05%, 11/15/46 (In default) † D/P 441,000 662 (Sears Methodist Retirement Syst. Oblig. Group), Ser. D, 6.05%, 11/15/46 (In default) † D/P 76,000 114 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 5.45%, 11/15/38 (In default) † D/P 1,124,000 1,686 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 5.15%, 11/15/27 (In default) † D/P 593,000 890 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Sr. Living Ctr.), Ser. A, 8.25%, 11/15/39 B+/P 1,500,000 1,623,330 (Buckingham Sr. Living Cmnty., Inc.), Ser. A, 5.50%, 11/15/45 BB/F 1,000,000 1,105,580 (Buckner Retirement Svcs., Inc.), 5.25%, 11/15/37 A/F 1,065,000 1,097,110 (Buckner Retirement Svcs., Inc.), 5.25%, 11/15/37 (Prerefunded 11/15/17) AAA/P 835,000 870,329 (Air Force Village), 5.125%, 5/15/27 (Prerefunded 5/15/17) BB+/F 2,850,000 2,916,234 (Buckner Retirement Svcs., Inc.), Ser. B, 5.00%, 11/15/46 A/F 1,500,000 1,710,780 Travis Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wayside Schools), Ser. A, 5.25%, 8/15/42 BB+ 1,000,000 1,054,760 TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 7.50%, 12/31/31 Baa2 2,000,000 2,384,820 (LBJ Infrastructure), 7.00%, 6/30/40 Baa3 2,500,000 2,951,375 TX State Dept. of Hsg. & Cmnty. Affairs Rev. Bonds, Ser. C, GNMA Coll., FNMA Coll., FHLMC Coll., 6.90%, 7/2/24 AA+ 150,000 150,293 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5.00%, 12/15/28 A3 1,500,000 1,690,575 TX State Private Activity Bond Surface Trans. Corp. Rev. Bonds (Blueridge Trans. Group, LLC (SH 288 Toll Lane)) 5.00%, 12/31/55 Baa3 500,000 547,245 5.00%, 12/31/50 Baa3 750,000 826,980 Virginia (2.8%) Albemarle Cnty., Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), 5.00%, 1/1/24 BB/P 600,000 604,140 Alexandria, Indl. Dev. Auth. Res. Care Fac. Mtge. Rev. Bonds (Goodwin House, Inc.), 5.00%, 10/1/45 BBB/F 1,500,000 1,678,230 Cherry Hill Cmnty., Dev. Auth. 144A Special Assmt. Bonds (Potomac Shores), 5.40%, 3/1/45 B/P 1,000,000 1,071,190 40Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Virginia cont. Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (United Methodist Homes), 5.00%, 6/1/22 BB+/P $625,000 $709,700 Lexington, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Kendal at Lexington), 4.00%, 1/1/31 BBB–/F 675,000 710,120 Lower Magnolia Green Cmnty., Dev. Auth. 144A Special Assmt. Bonds, 5.00%, 3/1/35 B/P 500,000 527,115 Lynchburg, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury) 5.00%, 7/1/31 BB+/P 1,250,000 1,264,300 4.875%, 7/1/21 BB+/P 1,000,000 1,017,570 Suffolk, Econ. Dev. Auth. Retirement Fac. Rev. Bonds (United Church Homes & Svcs. Oblig. Group), 5.00%, 9/1/31 ## BB/P 500,000 556,200 VA State Small Bus. Fin. Auth. Rev. Bonds (Elizabeth River Crossings OPCO, LLC), 6.00%, 1/1/37 BBB 900,000 1,043,127 (Express Lanes, LLC), 5.00%, 7/1/34 BBB– 1,150,000 1,240,333 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7.75%, 7/1/38 Baa1 1,700,000 1,900,668 Washington (5.1%) Port of Seattle, Rev. Bonds, Ser. C, 5.00%, 4/1/40 A1 625,000 706,325 Port Seattle, Port Indl. Dev. Corp. Rev. Bonds (Delta Airlines, Inc.), 5.00%, 4/1/30 BB+ 300,000 323,169 Skagit Cnty., Pub. Hosp. Rev. Bonds (Dist. No. 001), 5.75%, 12/1/35 Baa2 2,500,000 2,777,175 WA State G.O. Bonds (Sr. 520 Corridor-Motor Vehicle Tax), Ser. C, 5.00%, 6/1/28 T AA+ 5,000,000 5,855,311 Tobacco Settlement Auth. of WA Rev. Bonds, 5.25%, 6/1/32 A– 1,275,000 1,455,387 WA State G.O. Bonds, Ser. 17-A, 5.00%, 8/1/39 Aa1 3,000,000 3,564,960 WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5.625%, 10/1/40 Baa1 400,000 439,964 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7.00%, 7/1/39 (Prerefunded 7/1/19) Baa1 1,000,000 1,156,010 (Kadlec Med. Ctr.), 5.50%, 12/1/39 (Prerefunded 12/1/20) AAA/P 1,300,000 1,524,068 (Central WA Hlth. Svcs. Assn.), 4.00%, 7/1/36 Baa1 810,000 822,604 WA State Hsg. Fin. Comm. Rev. Bonds (Wesley Homes Lea Hill), 5.00%, 7/1/41 B/P 500,000 527,810 WA State Hsg. Fin. Comm. 144A Rev. Bonds (Heron’s Key Oblig. Group), Ser. A, 7.00%, 7/1/50 B–/P 500,000 533,335 (Bayview Manor Homes), Ser. A, 5.00%, 7/1/46 BB+/P 1,230,000 1,313,456 (Presbyterian Retirement Cmnty. Northwest), Ser. A, 5.00%, 1/1/36 BB+/F 1,175,000 1,279,963 West Virginia (0.2%) WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6.75%, 10/1/43 B+/P 735,000 769,038 Managed Municipal Income Trust 41 MUNICIPAL BONDS AND NOTES (127.6%)* cont. Rating** Principal amount Value Wisconsin (1.6%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5.25%, 7/1/28 BBB $350,000 $390,901 Pub. Fin. Auth. Exempt Fac. Rev. Bonds (Celanese U.S. Holdings, LLC), Ser. C, 4.30%, 11/1/30 Baa3 300,000 320,244 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (St. Johns Cmntys. Inc.), Ser. A, 7.625%, 9/15/39 (Prerefunded 9/15/19) AAA/F 1,350,000 1,599,993 (Prohealth Care, Inc.), 6.625%, 2/15/39 (Prerefunded 2/15/19) AAA/P 1,250,000 1,408,013 (St. John’s Cmnty., Inc.), Ser. B, 5.00%, 9/15/45 BBB+/F 250,000 268,763 WI State Pub. Fin. Auth Sr. Living Rev. Bonds (Rose Villa, Inc.), Ser. A, 5.75%, 11/15/44 BB–/P 1,800,000 1,965,456 WI State Pub. Fin. Auth. 144A Rev. Bonds (Church Home of Hartford, Inc.), Ser. A, 5.00%, 9/1/30 BB/F 945,000 1,037,213 Total municipal bonds and notes (cost $507,605,817) PREFERRED STOCKS (0.8%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-5, 5.00% cum. pfd. 3,350,000 $3,551,000 Total preferred stocks (cost $3,350,000) COMMON STOCKS (0.0%)* Shares Value Tembec, Inc. (Canada) † 1,750 $1,409 ov Total common stocks (cost $1,273,945) TOTAL INVESTMENTS Total investments (cost $512,229,762) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disc losures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $ 436,308,568. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). 42Managed Municipal Income Trust T Underlying security in a tender option bond transaction. This security has been segregated as collateral for financing transactions. At the close of the reporting period, the fund maintained liquid assets totaling $17,962,390 to cover tender option bonds. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 32.2% Utilities 15.6 Transportation 15.4 Prerefunded 14.2 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Basic materials $1,409 $—­ $—­ Total common stocks —­ —­ Municipal bonds and notes —­ 556,713,055 12,904 Preferred stocks —­ 3,551,000 —­ Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Managed Municipal Income Trust 43 Statement of assets and liabilities 10/31/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $512,229,762) $560,278,368 Cash 13,973,575 Interest and other receivables 8,474,955 Receivable for investments sold 2,332,470 Prepaid assets 29,344 Total assets LIABILITIES Payable for investments purchased 4,446,119 Payable for purchases of delayed delivery securities (Note 1) 4,085,504 Payable for compensation of Manager (Note 2) 805,796 Payable for custodian fees (Note 2) 2,393 Payable for investor servicing fees (Note 2) 36,901 Payable for Trustee compensation and expenses (Note 2) 197,254 Payable for administrative services (Note 2) 828 Payable for floating rate notes issued (Note 1) 13,604,669 Distributions payable to shareholders 1,952,331 Distributions payable to preferred shareholders (Note 1) 16,434 Other accrued expenses 131,915 Total liabilities Series A remarketed preferred shares: (245 shares authorized and issued at $100,000 per share) (Note 4) 24,500,000 Series C remarketed preferred shares: (1,980 shares authorized and issued at $50,000 per share) (Note 4) 99,000,000 Net assets REPRESENTED BY Paid-in capital — common shares (Unlimited shares authorized) (Notes 1 and 5) $416,511,344 Distributions in excess of net investment income (Note 1) (1,135,658) Accumulated net realized loss on investments (Note 1) (27,115,724) Net unrealized appreciation of investments 48,048,606 Total — Representing net assets applicable to common shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per common share ($436,308,568 divided by 53,834,820 shares) $8.10 The accompanying notes are an integral part of these financial statements. 44 Managed Municipal Income Trust Statement of operations Year ended 10/31/16 INVESTMENT INCOME Interest income $27,071,253 Total investment income EXPENSES Compensation of Manager (Note 2) $3,101,100 Investor servicing fees (Note 2) 219,773 Custodian fees (Note 2) 10,823 Trustee compensation and expenses (Note 2) 33,068 Administrative services (Note 2) 12,243 Interest and fees expense (Note 2) 118,466 Preferred share remarketing agent fees 188,340 Other 345,481 Total expenses Expense reduction (Note 2) (4,092) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 322,266 Net unrealized appreciation of investments during the year 7,794,261 Net gain on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES A AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (8,010) From tax exempt net investment income (638,588) Net increase in net assets resulting from operations (applicable to common shareholders) The accompanying notes are an integral part of these financial statements. Managed Municipal Income Trust 45 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/16 Year ended 10/31/15 Operations Net investment income $23,046,051 $24,669,391 Net realized gain on investments 322,266 3,624,717 Net unrealized appreciation (depreciation) of investments 7,794,261 (4,052,999) Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES A AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (8,010) (1,114) From tax exempt net investment income (638,588) (195,059) Net increase in net assets resulting from operations (applicable to common shareholders) DISTRIBUTIONS TO COMMON SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (1,112,852) (212,345) From tax exempt net investment income (22,340,413) (23,740,657) Decrease from capital shares repurchased (Note 5) (786,170) (15,936,482) Total increase (decrease) in net assets NET ASSETS Beginning of year 430,032,023 445,876,571 End of year (including distributions in excess of net investment income of $1,135,658 and $813,181, respectively) NUMBER OF FUND SHARES Common shares outstanding at beginning of year Shares repurchased (Note 5) (109,095) (2,222,069) Common shares outstanding at end of year Remarketed preferred shares outstanding at beginning and end of year The accompanying notes are an integral part of these financial statements. 46 Managed Municipal Income Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 10/31/16 10/31/15 10/31/14 10/31/13 10/31/12 Net asset value, beginning of period (common shares) Investment operations: Net investment income a .43 .45 .45 .47 .48 Net realized and unrealized gain (loss) on investments .15 (.02) .59 (.76) .72 Total from investment operations Distributions to preferred shareholders: From net investment income (.01) — e — e — e — e Total from investment operations (applicable to common shareholders) Distributions to common shareholders: From net investment income (.44) (.43) (.46) (.47) (.47) Total distributions Increase from shares repurchased — e — e — Net asset value, end of period (common shares) Market price, end of period (common shares) Total return at market price (%) (common shares) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (common shares) (in thousands) Ratio of expenses to average net assets (including interest expense) (%) c,d,f .92 .90 .91 .90 .89 Ratio of net investment income to average net assets (%) c 5.09 5.57 5.69 5.91 6.12 Portfolio turnover (%) 24 13 14 15 15 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. d Includes amounts paid through expense offset arrangements, if any (Note 2). e Amount represents less than $0.01 per share. f Includes interest and fee expense associated with borrowings which amounted to: Percentage of average net assets October 31, 2016 0.03% October 31, 2015 0.02 October 31, 2014 0.02 October 31, 2013 0.02 October 31, 2012 0.02 The accompanying notes are an integral part of these financial statements. Managed Municipal Income Trust 47 Notes to financial statements 10/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through October 31, 2016. Putnam Managed Municipal Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The goal of the fund is to seek a high level of current income exempt from federal income tax. The fund intends to achieve its objective by investing in a diversified portfolio of tax-exempt municipal securities which Putnam Management believes does not involve undue risk to income or principal. Up to 60% of the fund’s assets may consist of high-yield tax-exempt municipal securities that are below investment grade and involve special risk considerations. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. The fund also uses leverage, primarily by issuing preferred shares in an effort to enhance the returns for the common shareholders. The fund also uses leverage which involves risk and may increase the volatility of the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, transfer agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other 48Managed Municipal Income Trust multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $31,567,059 were held by the TOB trust and served as collateral for $13,604,669 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $44,498 for these investments based on an average interest rate of 0.33%. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2016, the fund had a capital loss carryover of $27,313,079 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $769,263 $6,073,917 $6,843,180 * 12,490,924 N/A 12,490,924 October 31, 2017 3,146,619 N/A 3,146,619 October 31, 2018 4,832,356 N/A 4,832,356 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Managed Municipal Income Trust 49 Distributions to shareholders Distributions to common and preferred shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. Dividends on remarketed preferred shares become payable when, as and if declared by the Trustees. Each dividend period for the remarketed preferred shares Series A is generally a 28 day period. The applicable dividend rate for the remarketed preferred shares Series A on October 31, 2016 was 0.693%. Each dividend period for the remarketed preferred shares Series C is generally a 7 day period. The applicable dividend rate for the remarketed preferred shares Series C on October 31, 2016 was 0.638%. During the reporting period, the fund has experienced unsuccessful remarketings of its remarketed preferred shares. As a result, dividends to the remarketed preferred shares have been paid at the “maximum dividend rate,” pursuant to the fund’s by-laws, which, based on the current credit quality of the remarketed preferred shares, equals 110% of the 60-day “AA” composite commercial paper rate. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from the expiration of a capital loss carryover, from dividends payable, from market discount. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $731,335 to decrease distributions in excess of net investment income, $11,265,982 to decrease paid-in capital and $10,534,647 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $53,152,944 Unrealized depreciation (4,758,327) Net unrealized appreciation 48,394,617 Undistributed ordinary income 833,107 Capital loss carryforward (27,313,079) Cost for federal income tax purposes $511,883,751 Determination of net asset value Net asset value of the common shares is determined by dividing the value of all assets of the fund, less all liabilities and the liquidation preference (redemption value of preferred shares, plus accumulated and unpaid dividends) of any outstanding remarketed preferred shares, by the total number of common shares outstanding as of period end. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund, including assets attributable to preferred shares. Such fee is based on the following annual rates based on the average weekly net assets attributable to common and preferred shares. The lesser of (i) 0.550% of average net assets attributable to common and preferred shares outstanding, or (ii) the following rates: 0.650% of the first $500 million of average weekly 0.425% of the next $5 billion of average weekly net assets, net assets. 0.550% of the next $500 million of average weekly 0.405% of the next $5 billion of average weekly net assets net assets. 0.500% of the next $500 million of average weekly 0.390% of the next $5 billion of average weekly net assets net assets, 0.450% of the next $5 billion of average weekly 0.380% of any excess thereafter. net assets. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.551% of the fund’s average net assets. If dividends payable on remarketed preferred shares during any dividend payment period plus any expenses attributable to remarketed preferred shares for that period exceed the fund’s gross income attributable to the proceeds of the remarketed preferred shares during that period, then the fee payable to Putnam Management 50 Managed Municipal Income Trust for that period will be reduced by the amount of the excess (but not more than the effective management fees rate under the contract multiplied by the liquidation preference of the remarketed preferred shares outstanding during the period). Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $4,092 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $341, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $142,142,917 $132,532,681 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Preferred shares The Series A (245) and C (1,980) Remarketed Preferred shares are redeemable at the option of the fund on any dividend payment date at a redemption price of $100,000 per Series A Remarketed Preferred share and $50,000 Managed Municipal Income Trust 51 per Series C Remarketed Preferred share, plus an amount equal to any dividends accumulated on a daily basis but unpaid through the redemption date (whether or not such dividends have been declared) and, in certain circumstances, a call premium. It is anticipated that dividends paid to holders of remarketed preferred shares will be considered tax-exempt dividends under the Internal Revenue Code of 1986. To the extent that the fund earns taxable income and capital gains by the conclusion of a fiscal year, it may be required to apportion to the holders of the remarketed preferred shares throughout that year additional dividends as necessary to result in an after-tax equivalent to the applicable dividend rate for the period. Total additional dividends for the reporting period were $3,170. Under the Investment Company Act of 1940, the fund is required to maintain asset coverage of at least 200% with respect to the remarketed preferred shares. Additionally, the fund’s bylaws impose more stringent asset coverage requirements and restrictions relating to the rating of the remarketed preferred shares by the shares’ rating agencies. Should these requirements not be met, or should dividends accrued on the remarketed preferred shares not be paid, the fund may be restricted in its ability to declare dividends to common shareholders or may be required to redeem certain of the remarketed preferred shares. At year end, no such restrictions have been placed on the fund. Note 5: Shares repurchased In September 2016, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2017 (based on shares outstanding as of October 7, 2016). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 109,095 common shares for an aggregate purchase price of $786,170, which reflects a weighted-average discount from net asset value per share of 9.74%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. For the previous reporting period, the fund repurchased 2,222,069 common shares for an aggregate purchase price of $15,936,482, which reflects a weighted-average discount from net asset value per share of 10.03%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. At the close of the reporting period, Putnam Investments, LLC owned approximately 1,177 shares of the fund (0.002% of the fund’s shares outstanding), valued at $9,534 based on net asset value. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 7: New pronouncements In October 2016, the Securities and Exchange Commission adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in, and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. 52 Managed Municipal Income Trust The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) The fund has designated 95.35% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Managed Municipal Income Trust 53 Shareholder meeting results (Unaudited) April 29, 2016 annual meeting At the meeting, a proposal to fix the number of Trustees at 13 was approved as follows: Votes for Votes against Abstentions 44,578,033 1,861,493 821,130 At the meeting, each of the nominees for Trustees was elected as follows: Votes for Votes withheld Liaquat Ahamed 45,601,826 1,658,839 Ravi Akhoury 45,559,106 1,701,559 Barbara M. Baumann 45,755,968 1,504,697 Jameson A. Baxter 45,682,208 1,578,457 Robert J. Darretta 45,778,795 1,481,871 Katinka Domotorffy 45,653,374 1,607,292 Paul L. Joskow 45,805,821 1,454,845 Kenneth R. Leibler 45,758,010 1,502,655 George Putnam, III 45,631,599 1,609,067 Robert L. Reynolds 45,782,955 1,477,711 W. Thomas Stephens 45,685,309 1,575,356 A quorum was not present with respect to the matter of electing two Trustees to be voted on by the preferred shareholders voting as a separate class. As a result, in accordance with the fund’s Declaration of Trust and Bylaws, independent Trustees John A. Hill and Robert E. Patterson remain in office and continue to serve as Trustees. All tabulations are rounded to the nearest whole number. 54Managed Municipal Income Trust About the Trustees Managed Municipal Income Trust 55 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2016, there were 115 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 56Managed Municipal Income Trust Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Officer, Vice President, Principal Financial Officer, Principal and Compliance Liaison Accounting Officer, and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 Susan G. Malloy (Born 1957) General Counsel, Putnam Investments, Vice President and Assistant Treasurer Putnam Management, and Putnam Retail Management Since 2007 Director of Accounting & Control Services, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Putnam Michael J. Higgins (Born 1976) Investments and Putnam Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Managed Municipal Income Trust 57 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Multi-Cap Value Fund Growth Opportunities Fund Small Cap Value Fund International Growth Fund Multi-Cap Growth Fund Income Small Cap Growth Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund** International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, International Value Fund and Pennsylvania. 58 Managed Municipal Income Trust Absolute Return Retirement Income Lifestyle Funds — portfolios Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your money RetirementReady ® 2020 Fund across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ** You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Managed Municipal Income Trust 59 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Financial Officer, Marketing Services George Putnam, III Principal Accounting Officer, Putnam Retail Management Robert L. Reynolds and Assistant Treasurer One Post Office Square W. Thomas Stephens Boston, MA 02109 Susan G. Malloy Officers Vice President and Custodian Robert L. Reynolds Assistant Treasurer State Street Bank President and Trust Company Mark C. Trenchard Jonathan S. Horwitz Vice President and Legal Counsel Executive Vice President, BSA Compliance Officer Ropes & Gray LLP Principal Executive Officer, and Compliance Liaison Nancy E. Florek Independent Registered Vice President, Director of Public Accounting Firm Robert T. Burns Proxy Voting and Corporate KPMG LLP Vice President and Governance, Assistant Clerk, Chief Legal Officer and Associate Treasurer 60 Managed Municipal Income Trust Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2016	$76,442	$14,450	$7,000	$ — October 31, 2015	$73,964	$28,676	$6,750	$ — For the fiscal years ended October 31, 2016 and October 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $21,450 and $35,426 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
